DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This office action is in response to communications filed 11/09/2021.  Claims 1-8 are pending.

Response to Arguments
Applicant’s arguments with respect to the rejection have been considered but are not found persuasive.
Regarding Claim 1, the applicant argues that Corcoran discloses foreground and background to detect foreground objects of interest and does not teach a predetermined target object.  The applicant argues that Kramer fails to remedy the deficient of Corcoran. The applicant argues that the modifying Corcoran to include the image enlarging function would change the principle operation of Corcoran. 
In response to the argument, the examiner respectfully disagrees.  The examiner notes that the claim does not define what a predetermined target object is in the claim.  Corcoran disclose an object such as a child in paragraph 0028.  Kramer discloses a car, a person or a deer (paragraph 0072).  The examiner notes that Corcoran discloses 
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran et al (US 2014/0055616 and hereafter referred to as “Corcoran”) in view of Kramer et al (US 2008/0077882 and hereafter referred to as “Kramer”).
Regarding Claim 1, Corcoran discloses a periphery monitoring apparatus comprising: 
A processor wherein the processor is configured to:
display, in a display apparatus that is provided in a vehicle, a plurality of captured images that are acquired by a plurality of cameras provided in a plurality of differing positions of the vehicle and have overlapping portions in which portions of imaging areas overlap each other, such that the overlapping portions remain (Page 2, paragraph 0020, Figures 4 and 6, Page 3-4, paragraph 0034, 0035, 0037); and 
determine whether a predetermined target object to be detected is present in each of the plurality of captured images (Page 3-4, paragraph 0030, 0034, 0035, see also paragraph 0028), 
enlarge at least one captured image (Page 3, paragraph 0031), among the plurality of captured images (Figures 2B, 2C), and displays the captured image in the display apparatus (Figures 2B, 2C, Page 3, paragraph 0030, Page 4, paragraph 0035, 0037).  
Corcoran is silent on enlarge, in response to the processor determining that the predetermined target object is present in at least one of the plurality of image, a captured image.
Kramer discloses enlarge, in response to the processor determining that the predetermined target object is present in at least one of the plurality of image, a 
Regarding Claim 2, Corcoran and Kramer discloses all the limitations of Claim 1.  Corcoran discloses the display processing unit displays the plurality of captured images on a single display screen of the display apparatus (Abstract, Page 2, paragraph 0015).  
Regarding Claim 5, Corcoran and Kramer discloses all the limitations of Claim 2.  Corcoran discloses the display processing unit displays the plurality of captured images so as to be separated from each other on the display screen (Figure 2B, 2C).  

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran et al (US 2014/0055616 and hereafter referred to as “Corcoran”) in view of Imura et al (US 2017/0368993 and hereafter referred to as “Imura”).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a 

Regarding Claim 1, Corcoran discloses a periphery monitoring apparatus comprising: 
A processor wherein the processor is configured to:
display, in a display apparatus that is provided in a vehicle, a plurality of captured images that are acquired by a plurality of cameras provided in a plurality of differing positions of the vehicle and have overlapping portions in which portions of imaging areas overlap each other, such that the overlapping portions remain (Page 2, paragraph 0020, Figures 4 and 6, Page 3-4, paragraph 0034, 0035, 0037); and 
determine whether a predetermined target object to be detected is present in each of the plurality of captured images (Page 3-4, paragraph 0030, 0034,and 0035), 
enlarge at least one captured image (Page 3, paragraph 0031), among the plurality of captured images (Figures 2B, 2C), and displays the captured image in the display apparatus (Figures 2B, 2C, Page 3, paragraph 0030, Page 4, paragraph 0035, 0037).  
Corcoran is silent on enlarge, in response to the processor determining that the predetermined target object is present in at least one of the plurality of image, a captured image.

Regarding Claim 2, Corcoran and Imura discloses all the limitations of Claim 1.  Corcoran discloses the display processing unit displays the plurality of captured images on a single display screen of the display apparatus (Abstract, Page 2, paragraph 0015).  
Regarding Claim 5, Corcoran and Imura discloses all the limitations of Claim 2.  Corcoran discloses the display processing unit displays the plurality of captured images so as to be separated from each other on the display screen (Figure 2B, 2C).  

Allowable Subject Matter
Claims 3, 4, and 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



November 19, 2021